Case 2:20-cv-00080-JRG Document 26-1 Filed 11/05/20 Page 1 of 2 PageID #: 106




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

CELLULAR COMMUNICATIONS                            §
EQUIPMENT LLC,                                     §
                                                   §
      Plaintiff,                                   §   CIVIL ACTION NO. 2:20-CV-00080-JRG
                                                   §
v.                                                 §   JURY TRIAL DEMANDED
                                                   §
TCL CORPORATION,                                   §
TCL COMMUNICATION                                  §
TECHNOLOGY HOLDINGS LIMITED,                       §
HUIZHOU TCL MOBILE                                 §
COMMUNICATION CO. LTD.,                            §
TCT MOBILE INTERNATIONAL LTD,                      §
AND                                                §
TCL ELECTRONICS HOLDINGS                           §
LIMITED,                                           §
                                                   §
          Defendants.                              §


                        ORDER OF DISMISSAL WITH PREJUDICE

          This matter came before the Court upon the Joint Motion to Dismiss filed by Plaintiff

Cellular Communications Equipment LLC (“CCE”) and Defendants TCL Corporation, TCL

Communication Technology Holdings Limited, Huizhou TCL Mobile Communication Co. Ltd.,

TCT Mobile International Ltd., and TCL Electronics Holdings Limited (“Defendants”)

(collectively, the “TCL”). Pursuant to Rule 41 of the Federal Rules of Civil Procedure, it is

hereby,

          ORDERED that all claims asserted by CCE against TCL in this action are hereby

dismissed with prejudice, and that all claims asserted by TCL against CCE in this action are

hereby dismissed without prejudice, subject to the Court’s reservation of jurisdiction over the

parties to enforce the parties’ settlement agreement. It is further,
Case 2:20-cv-00080-JRG Document 26-1 Filed 11/05/20 Page 2 of 2 PageID #: 107




        ORDERED that CCE and TCL shall bear their own costs, expenses and legal fees in this

case.
